Exhibit 10.24

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), dated as of January
28, 2020 (the "Third Amendment Effective Date"), is made by HELIOS TECHNOLOGIES,
INC. (f/k/a SUN HYDRAULICS CORPORATION), a Florida corporation (the "Borrower"),
the Guarantors (as defined in the Credit Agreement (as hereinafter defined)),
each of the Lenders (as defined in the Credit Agreement), and PNC Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
"Administrative Agent").

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent are parties to that certain Amended and Restated
Credit Agreement dated as of November 22, 2016, as amended by that certain First
Amendment, Consent and Joinder to the Credit Agreement dated as of April 1,
2018, and as further amended by that certain Second Amendment to Credit
Agreement dated as of May 20, 2019 (as further amended, restated modified or
supplemented, the "Credit Agreement"; except as set forth in this Amendment,
defined terms used herein shall have the meanings given to them in the Credit
Agreement);

WHEREAS, the Borrower has requested that, as of the Third Amendment Effective
Date, the Lenders amend certain terms of the Credit Agreement as set forth
herein; and the Lenders are willing to do so upon and subject to the terms and
conditions of this Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.Amendments to Credit Agreement.

(a)The following new definitions are hereby inserted in Section 1.1 of the
Credit Agreement in alphabetical order:

“Available Currencies” means, at any time, Dollars and all Optional Currencies
at such time; individually, an “Available Currency”.

“Benchmark Replacement” means, with respect to any Available Currency, the sum
of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower for such Available Currency giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body with
respect to such Available Currency or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Euro Rate for (A) with respect to Dollar Loans under the Euro Rate Option, U.S.
dollar-denominated credit facilities or (B) with respect to Optional Currency
Loans, U.S. credit facilities providing for loans in such Optional Currency and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark

 

--------------------------------------------------------------------------------

 

Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Euro Rate for any Available Currency with an alternate benchmark rate for each
applicable Interest Period for such Available Currency, the spread adjustment,
or method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Borrower (a) giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Euro Rate in such Available
Currency with the applicable Benchmark Replacement for such Available Currency
(excluding such spread adjustment) by the Relevant Governmental Body with
respect to such Available Currency or (ii) any evolving or then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for such replacement of the Euro Rate for
(A) with respect to Dollar Loans under the Euro Rate Option, U.S.
dollar-denominated credit facilities at such time or (B) with respect to
Optional Currency Loans, U.S. credit facilities providing for loans in such
Optional Currency and (b) which may also reflect adjustments to account for (i)
the effects of the transition from the Euro Rate for such Available Currency to
the Benchmark Replacement for such Available Currency and (ii) yield- or
risk-based differences between the Euro Rate and the Benchmark Replacement for
such Available Currency.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement for any Available Currency, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Available Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Euro Rate for any Available Currency:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the

2

--------------------------------------------------------------------------------

 

Euro Rate for such Available Currency permanently or indefinitely ceases to
provide the Euro Rate for such Available Currency; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Euro Rate for any Available Currency:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Euro Rate for such Available Currency announcing that such
administrator has ceased or will cease to provide the Euro Rate for such
Available Currency, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Euro Rate for such Available Currency;

 

(2) a public statement or publication of information by an Official Body having
jurisdiction over the Administrative Agent, the regulatory supervisor for the
administrator of the Euro Rate for such Available Currency, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Euro Rate for such Available Currency, a resolution authority with
jurisdiction over the administrator for the Euro Rate for such Available
Currency or a court or an entity with similar insolvency or resolution authority
over the administrator for the Euro Rate for such Available Currency, which
states that the administrator of the Euro Rate for such Available Currency has
ceased or will cease to provide the Euro Rate for such Available Currency
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Euro Rate for such Available Currency; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro Rate for such Available Currency or
an Official Body having jurisdiction over the Administrative Agent announcing
that the Euro Rate for such Available Currency is no longer representative.

 

“Benchmark Unavailability Period” means, with respect to any Available Currency,
if a Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to the Euro Rate for such Available Currency and solely to
the extent that the Euro Rate for such Available Currency has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement  Date for such Available Currency has occurred if, at such
time, no Benchmark Replacement for such Available Currency has replaced the Euro
Rate for such Available Currency for all purposes hereunder in accordance with
Section 4.4.2 and (y) ending at the time that a Benchmark Replacement for such
Available Currency has replaced the Euro Rate for such Available Currency for
all purposes hereunder pursuant to Section 4.4.2.

3

--------------------------------------------------------------------------------

 

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Early Opt-in Event” means a determination by the Administrative Agent that
(a) with respect to Dollar Loans under the Euro Rate Option, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 4.4.2, are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the Euro Rate for loans in Dollars or (b) with respect to Optional
Currency Loans, U.S. credit facilities providing for loans in such Optional
Currency being executed at such time, or that include language similar to that
contained in Section 4.4.2, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Euro Rate for
loans in such Optional Currency.

 

“LLC Division” means, in the event a Borrower or Guarantor is a limited
liability company, (a) the division of any such Borrower or Guarantor into two
or more newly formed limited liability companies (whether or not such Borrower
or Guarantor is a surviving entity following any such division) pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or any similar
provision under any similar act governing limited liability companies organized
under the laws of any other State or Commonwealth or of the District of
Columbia, or (b) the adoption of a plan contemplating, or the filing of any
certificate with any applicable Official Body that results or may result in, any
such division.

“Supported QFC” has the meaning specified in Section 10.22.

“Third Amendment Effective Date” means January 28, 2020.

“QFC” has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.15.

“Relevant Governmental Body” means (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Optional Currency Loans, in addition
to the Persons named in clause (a) of this definition, the comparable Official
Body or other applicable Person for loans in such Optional Currency as
determined by the Administrative Agent in its sole discretion.

 

4

--------------------------------------------------------------------------------

 

(b)The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the third from last sentence in such
definition in its entirety and replacing it with the following:

For any period of determination in which a Loan Party has completed a Permitted
Acquisition, Consolidated EBITDA shall be calculated on a pro forma basis for
such period as if such Permitted Acquisition had occurred on the first (1st) day
of such period, as evidenced by pro forma financial statements in form and
substance satisfactory to the Administrative Agent, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP;
provided that, in preparing such pro forma financial statements, (a) income
statement and cash flow statement items attributable to the Person or property
acquired shall only be included to the extent (a) such items are not otherwise
included in such income statement and cash flow statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in this Section 1.01 and (B) such items are supported by
financial statements of, or other information related to, the Person or property
acquired, in each case reasonably satisfactory to the Administrative Agent.

(c)The definition of “Permitted Foreign Subsidiary Investments” in Section 1.1
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following new definition, to be inserted in Section 1.1 of the Credit Agreement
in alphabetical order:

"Permitted Non-Loan Party Investments” shall mean Investments by any Loan Party
in any Subsidiary that is not a Loan Party; provided that, the aggregate
outstanding amount of such Investments shall not exceed $30,000,000.00 at any
time.

(d)The definition of “Permitted Intercompany Investments” in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following new definition:

"Permitted Intercompany Investments” shall mean (A) investments in any Loan
Party, (B) investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (C) Permitted Non-Loan Party
Investments.

(e)A new Section 1.5 is hereby added to the Credit Agreement as follows:

1.5  Divisions. For all purposes under the Loan Documents, in connection with
any LLC Division: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

(f)A new Section 1.6 is hereby added to the Credit Agreement as follows:

5

--------------------------------------------------------------------------------

 

Section 1.6Euro Rate Notification.  Section 4.4.2 [Successor Euro Rate Index] of
this Agreement provides a mechanism for determining an alternative rate of
interest in the event that one or more Relevant Interbank Market offered rates
is no longer available or in certain other circumstances. The Administrative
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to any Relevant Interbank Market offered rate or other rates in the
definition of "Euro Rate" or with respect to any alternative or successor rate
thereto, or replacement rate therefor.

(g)Section 4.4.2 [Successor Euro Rate Index] is hereby amended and restated in
its entirety as follows:

Section 4.4.2 Successor Euro Rate Index.

(i)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, if the Administrative Agent determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred with respect to the Euro
Rate for any Available Currency, the Administrative Agent and the Borrower may
amend this Agreement to replace the Euro Rate for such Available Currency with a
Benchmark Replacement for such Available Currency; and any such amendment will
become effective at 5:00 p.m. New York City time on the fifth (5th) Business Day
after the Administrative Agent has provided such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Until the Benchmark Replacement with respect to the Euro Rate
for any Available Currency is effective, each advance, conversion and renewal of
a Loan in such Available Currency under the Euro Rate Option will continue to
bear interest with reference to the Euro Rate for such Available Currency;
provided however, during a Benchmark Unavailability Period with respect to any
Available Currency (i) any pending selection of, conversion to or renewal of a
Loan in such Available Currency bearing interest under the Euro Rate Option that
has not yet gone into effect shall be deemed to be a selection of, conversion to
or renewal of the Base Rate Option with respect to such Loan in the Dollar
Equivalent amount of such Loan, (ii) all outstanding Loans in such Available
Currency bearing interest under the Euro Rate Option shall automatically be (A)
if in Dollars, converted to the Base Rate Option at the expiration of the
existing Interest Period (or sooner, if Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro Rate Option) (B) if in an
Optional Currency, converted to a Loan in Dollars under the Base Rate Option in
the Dollar Equivalent amount of such Loan at the expiration of the existing
Interest Period (or sooner, if the Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro Rate Option in such Optional
Currency) and (iii) the component of the Base Rate based upon the Euro Rate will
not be used in any determination of the Base Rate.

6

--------------------------------------------------------------------------------

 

(ii)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
4.4.2 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.4.2.

(h)Section 6.1 [Representations and Warranties] of the Credit Agreement is
hereby amended by adding the following Section 6.1.20:

“6.1.20.Beneficial Ownership.  As of the Third Amendment Effective Date, the
information included in any Beneficial Ownership Certification delivered to any
Lender, if applicable, is true and correct in all respects.”

(i)Section 8.2.1 [Indebtedness] of the Credit Agreement is hereby amended by
deleting clauses (iii) and (x) thereof in their entirety and replacing them with
the following new clauses (iii) and (x):

 

"(iii)

Indebtedness of a Loan Party to another Loan Party or any Subsidiary of a Loan
Party, in each case which is subordinated pursuant to the Intercompany
Subordination Agreement or other subordination provisions in form and substance
reasonably acceptable to the Administrative Agent;"

 

"(x)

(A) Indebtedness of a Subsidiary that is not a Loan Party to another Subsidiary
that is not a Loan Party and (B) Indebtedness of a Subsidiary that is not a Loan
Party to a Loan Party provided that such intercompany Indebtedness is permitted
under Section 8.2.4 [Loans and Investments];"

(j)Section 8.2.3 [Guaranties] of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“8.2.3Guaranties.  Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time, directly or indirectly, become or be liable
in respect of any

7

--------------------------------------------------------------------------------

 

Guaranty of any obligation or liability of any other Person, except for
Guaranties of obligations (including Indebtedness) of the Loan Parties and their
Subsidiaries permitted hereunder; provided, that any Guaranty by any Loan Party
of any obligations of a Subsidiary that is not a Loan Party shall only be
permitted to the extent permitted under Section 8.2.4 [Loans and Investments].”

(k)Section 8.2.4 [Loans and Investments] of the Credit Agreement is hereby
amended by deleting clauses (v), (vi) and (vii) thereof in their entirety and
replacing them with the following new clauses (v), (vi) and (vii):

 

"(v)

[Intentionally Omitted];"

 

"(vi)

Permitted Intercompany Investments; and"

 

"(vii)

loans, advances and other investments in an aggregate outstanding amount not to
exceed $10,000,000.00."

(l)Section 8.2.4 [Loans and Investments] of the Credit Agreement is hereby
further amended by adding the following new paragraph immediately after clause
(vii) thereof:

“For purposes of calculating the amount of any investment, such amount shall
equal (x) the amount of cash or non-cash assets actually invested less (y) any
repayments, interest, returns, profits, dividends, distributions, income and
similar amounts actually received in cash from such investment (from
dispositions or otherwise) (which amount referred to in this clause (y) shall
not exceed the amount of such investment at the time such investment was made).
The amount of any investment consisting of the provision of services or the
transfer of non-cash assets shall be equal to the fair market value of such
services or non-cash assets, as the case may be, as reasonably determined by the
Borrower in good faith.”

(m)Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] of the
Credit Agreement is hereby amended by adding “or consummate an LLC Division”
before the first semicolon appearing therein.

(n)Section 8.2.7 [Dispositions of Assets or Subsidiaries] of the Credit
Agreement is hereby amended by inserting “(including, in each case, by way of an
LLC Division)” after the phrase “properties or assets” appearing therein.

(o)Section 8.3.4.6 [Other Reports] of the Credit Agreement is hereby amended by
renumbering the subclause (iv) thereof as the new subclause (v), and inserting a
new subclause (iv) thereof as follows:

(iv)USA Patriot Act; Beneficial Ownership.  Promptly following any request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the USA Patriot Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

8

--------------------------------------------------------------------------------

 

(p)Section 11.8.1 [Successors and Assigns Generally] of the Credit Agreement is
hereby amended by adding “(including, in each case, by way of an LLC Division)”
after the word “hereunder” in the fourth sentence.

(q)A new Section 11.15 is hereby added to the Credit Agreement as follows:

11.15Acknowledgement Regarding Any Supported QFCs.    To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):   In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.  

2.General.

(a)Conditions Precedent.  The Loan Parties, the Administrative Agent and the
Lenders acknowledge and agree that the amendments set forth herein shall only be
effective upon the occurrence of all the following conditions precedent:

(i)Amendment.  The Loan Parties, the Administrative Agent and the Required
Lenders shall have executed and delivered this Amendment to the Administrative
Agent.

9

--------------------------------------------------------------------------------

 

(ii)USA Patriot Act Diligence.  Administrative Agent and each Lender shall have
received, in form and substance acceptable to Administrative Agent and each
Lender such documentation and other information requested in connection with
applicable "know your customer" and anti-money laundering rules and regulations,
including the USA Patriot Act. If the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Borrower shall have
delivered to Administrative Agent and each Lender that so requests, a Beneficial
Ownership Certification in relation to the Borrower.

(iii)Fees and Expenses.  The Borrower shall have paid to the Administrative
Agent any costs and expenses of the Administrative Agent, including without
limitation, reasonable fees of the Administrative Agent's counsel in connection
with this Amendment.

(iv)Miscellaneous.  The Administrative Agent shall have received such other
documents, agreements, instruments, deliverables and items reasonably deemed
necessary by the Administrative Agent.

(b)Representations, Warranties and Covenants.  The Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows:

(i)the Borrower's and Guarantors' obligations under the Credit Agreement are and
shall remain secured by the Collateral, pursuant to the terms of the Credit
Agreement and the other Loan Documents;

(ii)the Borrower and each of the Guarantors possesses all of the powers
requisite for it to enter into and carry out the transactions of the Borrower
and such Guarantor referred to herein and to execute, enter into and perform the
terms and conditions of this Amendment, the Credit Agreement and the other Loan
Documents to which it is a party and any other documents contemplated herein
that are to be performed by the Borrower or such Guarantor; any and all actions
required or necessary pursuant to the Borrower's or such Guarantor's
organizational documents or otherwise have been taken to authorize the due
execution, delivery and performance by the Borrower and such Guarantor of the
terms and conditions of this Amendment; the officers of the Borrower and each
Guarantor executing this Amendment are the duly elected, qualified, acting and
incumbent officers of such Loan Party and hold the titles set forth below their
names on the signature lines of this Amendment; and such execution, delivery and
performance will not conflict with, constitute a default under or result in a
breach of any applicable law or any agreement, instrument, order, writ,
judgment, injunction or decree to which the Borrower or such Guarantor is a
party or by which the Borrower or such Guarantor or any of its properties is
bound, and that all consents, authorizations and/or approvals required or
necessary from any third parties in connection with the entry into, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment, the Credit Agreement, the other Loan Documents and the
transactions contemplated hereby have been obtained by the Borrower and such
Guarantor and are full force and effect;

(iii)the Loan Parties and their Subsidiaries possesses all of the powers
requisite for it to enter into and carry out the Permitted Foreign Subsidiary
Investment

10

--------------------------------------------------------------------------------

 

consummated as of the date hereof and to execute, enter into and perform the
terms and conditions of each to which it is a party evidencing the Permitted
Foreign Subsidiary Investment consummated as of the date hereof; any and all
actions required or necessary pursuant to the such Loan Party's or Subsidiary's
organizational documents or otherwise have been taken to authorize the due
execution, delivery and performance by the Loan Parties and their Subsidiaries
of the terms and conditions of the Permitted Foreign Subsidiary Investment
consummated as of the date hereof; and the consummation of the Permitted Foreign
Subsidiary Investment as of the date hereof will not conflict with, constitute a
default under or result in a breach of any applicable law or any agreement,
instrument, order, writ, judgment, injunction or decree to which the such Loan
Party or such Subsidiary is a party or by which such Loan Party or such
Subsidiary or any of its properties is bound, and that all consents,
authorizations and/or approvals required or necessary from any third parties in
connection with the entry into, delivery and performance by such Loan Party and
such Subsidiary of the terms and conditions of the Permitted Foreign Subsidiary
Investment consummated as of the date hereof have been obtained and are full
force and effect;

(iv)this Amendment, the Credit Agreement, and the other Loan Documents
constitute the valid and legally binding obligations of the Borrower and each
Guarantor, enforceable against the Borrower and each Guarantor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

(v)the Loan Parties have received all material consents, regulatory approvals
and licenses (including all applicable state and local regulatory bodies)
required to effectuate the transactions to be effective as of the Third
Amendment Effective Date;

(vi)consummation of the transactions to be effective as of the Third Amendment
Effective Date will not result in a violation of any applicable legal or
regulatory prohibitions or restrictions;

(vii)all representations and warranties made by the Borrower and each Guarantor
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in the case of any such representation and warranty that
is qualified by materiality or reference to Material Adverse Change, in all
respects), except for representations and warranties which (i) specifically
refer to an earlier date which shall have been true and correct in all material
respects as of such earlier date referred to therein, and (ii) are qualified by
materiality which will be true and correct in all respects and the Borrower and
each Guarantor has complied with all covenants and undertakings in the Credit
Agreement and the other Loan Documents;

(viii)this Amendment is not a substitution, novation, discharge or release of
the Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the other Loan Documents, all of which shall and are intended to remain in
full force and effect;

(ix)no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
other Loan Documents;

11

--------------------------------------------------------------------------------

 

(x)no Material Adverse Change has occurred since December 29, 2018; and

(xi)the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to it, each as modified hereby.

(c)Incorporation into the Credit Agreement and other Loan Documents.  This
Amendment shall be incorporated into the Credit Agreement by this reference and
each reference to the Credit Agreement that is made in the Credit Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  The term "Loan Documents" as defined in the Credit Agreement shall
include this Amendment.

(d)Severability.  If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

(e)Successors and Assigns.  This Amendment shall apply to and be binding upon
the Borrower and each Guarantor in all respects and shall inure to the benefit
of each of the Administrative Agent and the Lenders and their respective
successors and assigns, provided that neither the Borrower nor any Guarantor may
assign, transfer or delegate its duties and obligations hereunder.  Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment, the Credit
Agreement or any of the other Loan Documents, it being the intention of the
parties hereto that this Amendment and all of its provisions and conditions are
for the sole and exclusive benefit of the Borrower, the Guarantors, the
Administrative Agent and the Lenders.

(f)Reimbursement of Expenses.  The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.

(g)Counterparts.  This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

(h)Entire Agreement.  This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto

12

--------------------------------------------------------------------------------

 

relating to the subject matter hereof.  No representation, promise, inducement
or statement of intention has been made by any party which is not embodied in
this Amendment, and no party shall be bound by or liable for any alleged
representation, promise, inducement or statement of intention not set forth
herein.

(i)Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

(j)No Novation.  This Amendment amends the Credit Agreement, but is not intended
to constitute, and does not constitute, a novation of the Obligations of the
Borrower and/or the Guarantors under the Credit Agreement or any other Loan
Document.

(k)Construction.  The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Amendment.

(l)Governing Law.  This Amendment shall be deemed to be a contract under the
laws of the State of Florida and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

BORROWER:

HELIOS TECHNOLOGIES, INC. (f/k/a SUN HYDRAULICS CORPORATION),
a Florida corporation

By: ________________________________
Name:Tricia Fulton
Title:Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

GUARANTORS:

ENOVATION CONTROLS, LLC,
an Oklahoma limited liability company

 

By:

Helios Technologies, Inc.,
its managing member

By: ________________________________
Name:Tricia Fulton
Title:Chief Financial Officer

SUN HYDRAULICS, LLC,
a Florida limited liability company

 

By:

Helios Technologies, Inc.,
its sole manager

By: _______________________________
Name:Tricia Fulton
Title:Chief Financial Officer

 

FASTER, INC.,
an Ohio corporation

By:
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

By: ________________________________
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

[LENDER]

By:
Name:
Title:

 